Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1-20-22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Stein on 6-15-22.

The application has been amended as follows: 
Amend claim 12 as follows:
12. A method for supplying a processing fluid, the method comprising: 
Providing the substrate processing system of claim 1
supplying the first gaseous-state processing fluid to the circulation line; 
cooling the first gaseous-state processing fluid in the circulation line thereby generating the liquid-state processing fluid; 
branching the liquid-state processing fluid from the circulation line tothe branch line; 
heating the liquid-state processing fluid in the circulation line thereby generating the supercritical-state processing fluid, 
depressurizing the supercritical-state processing fluid to generatethe second gaseous-state processing fluid;
merging the second gaseous-state processing fluid with the first gaseous-state processing fluid to form the merged processing fluid in a gaseous-state; and 
filtering the merged processing fluid in the gaseous-state using the filter in the circulation line.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments/arguments dated 5-31-22 in combination with the above examiners amendments are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a substrate processing system including the recited features including a valve provided at a downstream side of the pressure regulator in the circulation line and at the upstream side of the gas supply line, wherein the controller is programmed to: control the gas supply line to supply a first gaseous-state processing fluid to the circulation line; control the cooler to cool the first gaseous-state processing fluid to generate a liquid-state processing fluid; control the first heater to heat the liquid-state processing fluid to generate a supercritical- state processing fluid; control the pressure regulator to depressurize the supercritical-state processing fluid to generate a second gaseous-state processing fluid; control the valve to merge the second gaseous-state processing fluid generated by the pressure regulator with the first gaseous-state processing fluid from the gas supply line to form a merged processing fluid in a gaseous-state, and then supply the merged processing fluid in the gaseous-state to the filter in the circulation line to filter the merged processing fluid as in the context of claim 1. Previously withdrawn claim 12 has been amended in the above examiners amendment to include all limitations recited in claim 1 and is therefore allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713